NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                  MELVIN MOORE,
                  Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7004
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case No. 10-762, Judge William A.
Moorman.
             ___________________________

              Decided: February 10, 2011
             ___________________________

   MELVIN MOORE, Port Charlotte, Florida, pro se.

    DOUGLAS T. HOFFMAN, Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. With
him on the brief were TONY WEST, Assistant Attorney
General, JEANNE E. DAVIDSON, Director, and FRANKLIN E.
MOORE   v. DVA                                           2


WHITE, JR., Assistant Director. Of counsel on the brief
were DAVID J. BARRANS, Deputy Assistant General Coun-
sel, United States Department of Veterans Affairs, of
Washington, DC.
              __________________________

   Before GAJARSA, LINN, and MOORE, Circuit Judges.
PER CURIAM.

    Mr. Melvin Moore appeals the decision of the United
States Court of Appeals for Veterans Claims (Veterans
Court) dismissing his petition for a writ of mandamus as
moot. Mr. Moore is justifiably frustrated with the fact
that the VA has not resolved his claim, which was filed
over a decade ago. Because the Veterans Court did not
abuse its discretion in dismissing Mr. Moore’s petition,
however, we affirm.

    Mr. Moore underwent hip surgery in 1997 at the Vet-
erans Affairs Medical Center (VAMC) in Detroit, Michi-
gan. Because of recurring problems he alleges were
caused by improper care at the VAMC, Mr. Moore filed a
claim with the VA in 1999. Mr. Moore’s claim was appar-
ently rejected, appealed to the Board of Veterans Appeals
(Board), and then remanded to the Regional Office (RO)
in 2002 for reasons not on the record before this court. In
2003, a representative from the Disabled American Vet-
erans informed Mr. Moore that his claim was ready for
submission to the Board of Appeals for the second time.
Because the VA failed to obtain the necessary records
from the VAMC in Detroit, however, the Board again
remanded Mr. Moore’s claim in 2006. Back before the
Board in 2008, the VA again failed to obtain the necessary
records from the VAMC. In addition, the VA’s examina-
tion report for its December 2006 examination of Mr.
Moore was incomplete. Explaining that its 2006 remand
3                                             MOORE   v. DVA


instructions were not properly carried out, the Board
again remanded Mr. Moore’s case to the RO to obtain the
required records from the VAMC, give Mr. Moore a com-
plete examination, and readjudicate Mr. Moore’s claim.
Over the next year and a half, the VA obtained the neces-
sary records and again examined Mr. Moore. On January
29, 2010, Mr. Moore received a letter from the VA stating
that the VA had “a great number of claims” pending and
that action on his claim could be delayed.

    Mr. Moore filed his petition for mandamus in Febru-
ary of 2010, asking the Veterans Court to review his case.
On April 2, the Veterans Court asked Mr. Moore to pro-
vide the most recent adjudication of his claim. Subse-
quently, Mr. Moore provided the Veterans Court with a
copy of the Board’s 2008 remand. Mr. Moore also pro-
vided copies of the VA’s responses to his most recent
records requests. In its response, the RO directed Mr.
Moore to send his record request to the VA Appeals
Management Center (AMC). When Mr. Moore contacted
the AMC, however, it had only the 2008 Board remand—
and told Mr. Moore to request his remaining records from
the RO.

    On April 16, 2010, the Veterans Court determined
that “it is unclear which VA office has the petitioner’s
claims file and what work is being done on his long-
pending claim.” Accordingly, the Veterans Court ordered
the VA to file a response to Mr. Moore’s petition explain-
ing the status of Mr. Moore’s claim and its plan to resolve
it. In response, the VA explained that, since 2008, Mr.
Moore’s claim has proceeded without substantial delay
and is now on the Board’s docket. Reasoning that Mr.
Moore had “obtained the relief sought, i.e., the completion
of proceedings on remand as directed by the Board in its
October 2008 remand decision,” the Veterans Court
MOORE   v. DVA                                            4


dismissed Mr. Moore’s petition as moot. Mr. Moore
appeals, and we have jurisdiction pursuant to 38 U.S.C.
§ 7292.

    Congress granted this court only limited jurisdiction
over veterans cases. In particular, this court has exclusive
jurisdiction “to review and decide any challenge to the
validity of any statute or regulation or any interpretation
thereof brought under this section, and to interpret con-
stitutional and statutory provisions, to the extent pre-
sented and necessary to a decision.” 38 U.S.C. § 7292(c).
We may not review a challenge to a factual determination
or a challenge to a law or regulation as applied to the
facts of a particular case, except to the extent presented
by a constitutional issue. Id. § 7292(d)(2). “There is no
indication, however, that in thus limiting our jurisdiction,
Congress intended to insulate from judicial review [the
Veterans Court’s] ruling[s] on mandamus petitions.”
Lamb v. Principi, 284 F.3d 1378, 1382 (Fed. Cir. 2002).

    On appeal, Mr. Moore explains: “Plain and simple, af-
ter 11 years, I want a decision.” To that end, he asks us
to give the Board a time limit in which to render its
decision. Mr. Moore’s frustration is understandable. On
the record before this court, it appears that the VA’s
inability to produce its own records resulted in remand
after remand, delaying Mr. Moore’s claim for years. As
recently as 2010, the VA gave Mr. Moore the classic “run-
around” in response to a simple records request. Already
sensitized by the VA’s feckless attempts to resolve his
claim, Mr. Moore feels mired in an infinite loop of re-
mand, readjudicate, repeat.

    We believe, however, that when the Veterans Court
reviewed his case, Mr. Moore obtained the relief he re-
quested in his petition. The Secretary assures us that
5                                          MOORE   v. DVA


the VA has obtained the required records, and that the
Board is now considering Mr. Moore’s “expedited appeal.”
As such, we affirm the Veterans Court’s dismissal of Mr.
Moore’s petition as moot.

                     AFFIRMED

                         COSTS

    No costs.